DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.
Applicant argues that there is no serious search burden on the examiner. This argument is not persuasive because the inventions as claimed would require different search queries, search strategies and classification searches. The claimed anodization methods require different and non-overlapping method steps and compositions of anodization baths. Thus, there would have been a serious search burden.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegaya et al. (US 3,836,439 A).
Considering claims 1-3, Ikegaya discloses a method of making an anodized metal component comprising anodizing an aluminum component in an anodizing bath to form an anodization layer wherein the anodizing bath comprises two or more inorganic acids: sulfuric acid and boric acid, and an organic acid oxalic acid (col. 6, lines 18-34 and table 11).

Considering claim 5, Ikegaya discloses the anodizing bath comprises 2.0% by weight, which is about 20 g/L of oxalic acid, which is within the claimed range of 0.5 g/L to 100 g/L of organic acid.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 109082695 A, machine translation).
Considering claims 1-3, Chen discloses a method of making an anodized metal component comprising anodizing an aluminum component in an anodizing bath to form an anodization layer wherein the anodizing bath comprises two or more inorganic acids: sulfuric acid and boric acid, and an organic acid oxalic acid (page 4, Example 1, point 5).

Considering claim 5, Chen discloses the anodizing bath comprises 5 g/L of oxalic acid (page 4, Example 1, point 5), which is within the claimed range of 0.5 g/L to 100 g/L of organic acid.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 5,674,371 A).
Considering claims 1-5, Patel discloses a method of making an anodized metal component comprising anodizing an aluminum component in an anodizing bath to form an anodization layer wherein the anodizing bath comprises two or more inorganic acids: 5g/L of sulfuric acid and 20 g/L of boric acid, and 5 g/L of tartaric acid (col. 5, lines 50-65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegaya et al. (US 3,836,439 A).
Considering claim 6, Ikegaya discloses anodizing is performed at a temperature of 10-40°C, which is equivalent to 50-104 °F (col. 6, line 21), which overlaps the claimed range of 70-90 °F.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109082695 A).
Considering claim 4, Chen discloses the anodizing bath comprises 10 g/L boric acid and 2mL/L of sulfuric acid (page 4, Example 1, point 5). The density of sulfuric acid is 1.8 g/mL, therefore 2mL/L of sulfuric acid is equivalent to 3.6 g/L, which is close to the lower limit of the claimed range of 5 g/mL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of sulfuric acid, because Chen only discloses one exemplary value, which is close to the claimed range, and one would have exempted routine optimization of the amount of sulfuric acid for desired porosity, adhesion and corrosion of the anodized layer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794